DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for preparing an electrochemical device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.
Applicant’s election without traverse of claims 1-15 in the reply filed on 20 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites the limitation “the first solid phase electrolyte faces the positive electrode and the second solid phase electrolyte faces the negative electrode”. There is insufficient antecedent basis for the positive electrode and the negative electrode. The examiner suggests amending claim 1 to recite “a positive electrode” and “a negative electrode”. Appropriate correction is required.
This rejection additionally applies to all claims dependent on claim 1 due to their dependency, which are claims 2-15.
Claims 2, 5, 8, and 11 recite the limitation “crosslinkable monomer”, which is not clear how the recited first and second electrolytes can be comprised of monomers if they are recited to be a solid electrolytes. Additionally, it is indefinite if the recited monomers are used for the formation of the two kinds of solid electrolytes. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0294678 A1). Hereinafter referred to as Lee.
Regarding claim 1, Lee discloses an electrolyte complex for a lithium-sulfur battery (“composite solid electrolyte” [0117] where “lithium battery has a stacking order of anode/composite solid electrolyte/intermediate layer (liquid electrolyte)/cathode” [0125] and the disclosed cathode is “a sulfur- or organic sulfur-free cathode” [0149]) comprising:
a first solid phase electrolyte (2 Fig. 1, 24 Fig. 3A, 24a Fig. 3B, or 41 Fig. 5, “lithium ion conductive solid electrolyte” [0117], “intermediate layer” [0123], or “separator” [0123]) and a second solid phase electrolyte (3 Fig. 1, 23 Figs. 3A-3B, or 46 Fig. 5, “polymer-containing electrolyte coating layer” [0117], or “composite solid electrolyte” [0122]),
wherein the first solid phase electrolyte and the second solid phase electrolyte are different from each other (“the composite solid electrolyte, which comprises the lithium ion conductive solid electrolyte 2 and polymer-containing electrolyte coating layer 3” [0117] where the disclosed composite solid electrolyte is composed of two distinct solid phase electrolytes) and form a layered structure ([0117] where the “stacking order” comprises the battery), and
wherein the first solid phase electrolyte faces the positive electrode (24 Fig. 3A, 24a Fig. 3B, or 41 Fig. 5 where each of these elements are disposed adjacent to the cathode represented in each figure) and the second solid phase electrolyte faces the negative electrode (23 Figs. 3A-3B, or 46 Fig. 5 where each of these elements are disposed adjacent to the anode represented in the figure).
Regarding claim 7, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 1 above, and wherein a thickness of the first solid phase electrolyte is 100 m or less (“ion conductive solid electrolyte may have a thickness of from about 1 µm to about 500 µm” [0112], which is a ranged disclosed by the prior art that encompasses the claimed thickness range for the first electrolyte).
Regarding claim 8, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 1 above, and wherein the second solid phase electrolyte comprises a second organic solvent (“composition for forming the polymer-containing electrolyte coating layer may further include the aforementioned ionic conductive polymer … and an organic solvent” [0186]) having dielectric constant of 20 or less (“organic solvent capable of dissolving the ion conductive polymer and may be, for example, tetrahydrofuran, … chloroform, … dimethyl ether, ethyl methyl ether, monochloroethane, dichloroethane, trichloroethane, dimethoxyethane, triglyme” [0188] where the cited compounds are known in the art to have dielectric constants that are less than 20), a second lithium salt (“the aforementioned ionic liquid … including a lithium salt” [0186]), a second crosslinkable monomer ([0087] where the electrolyte coating layer includes a “polymeric ionic liquid”, which is “obtained by polymerization of ionic liquid monomers” [0092]) and a second inorganic particle (“inorganic particles” [0186]).
Regarding claim 9, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 8 above, and wherein the second organic solvent is selected from the group consisting of ether-based organic solvent, tetrahydrofuran and dioxolane (“The organic solvent may be …, for example, tetrahydrofuran, …, dioxolane, dimethylether, ethylmethylether, …, or the like” [0188]).
Regarding claim 10, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 8 above, and wherein the second lithium salt is at least one selected from the group consisting of lithium bis(trifluoromethane sulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoroantimonate, lithium ditluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride, lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide (“composition for forming the polymer-containing electrolyte coating layer may further include … the aforementioned ionic liquid ( e.g., solvate ionic liquid) including a lithium salt” [0186] where “the lithium salt … may be, for example, … (trifluoromethane) sulfonimide (TFSi-)” [0082], “The lithium salt may be at least one selected from lithium trifluoromethansulfonimide, …, lithium perchlorate, LiPF6 , LiBF4” [0158]).
Regarding claim 12, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 8 above, and wherein the second inorganic particle is at least one selected from the group consisting of alumina (Al2O3), silicon dioxide (SiO2), titanium dioxide (TiO2), barium titanate (BaTiO3), lithium oxide (Li2O). lithium fluoride (LiF). lithium hydroxide (LiOH), lithium nitride (Li3N). barium oxide (BaO), sodium oxide (Na2O), lithium carbonate (Li2CO3), calcium carbonate (CaCO3), lithium aluminate (LiA1O2), strontium titanate (SrTiO3), tin oxide (SnO2), cerium oxide (CeO2). magnesium oxide (MgO), nickel oxide (NiO) calcium oxide (CaO), zinc oxide (ZnO), zirconium dioxide (ZrO2), and silicon carbide (SiC) (“The inorganic particles may include at least one selected from BaTiO3 , Al2O3 , ZnO, SiO2 , TiO2 , ZrO2” [0051]).
Regarding claim 13, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 1 above, and wherein a thickness of the second solid phase electrolyte is 100 µm or less (“polymer-containing electrolyte coating layer may have a thickness of about 100 μm or less” [0192]).
Regarding claim 14, Lee discloses an electrochemical device including an electrolyte complex for a lithium-sulfur battery (“lithium metal battery may include, between the cathode 31 and the composite solid electrolyte, a liquid electrolyte, a polymer electrolyte, and/or a separator” [0150]), which comprises: 
the electrolyte complex for a lithium-sulfur battery comprising a first solid phase electrolyte and a second solid phase electrolyte of Claim 1 (as set forth above); 
a positive electrode facing the first solid phase electrolyte ( ); and
a negative electrode facing the second solid phase electrolyte (“an anode 1 including a Li metal or a Li alloy and the composite solid electrolyte, … The polymer-containing electrolyte coating layer 3 of the composite solid electrolyte may contact the anode 1” [0117]).
Regarding claim 15, Lee discloses all of the limitations for the electrochemical device including an electrolyte complex for a lithium-sulfur battery as set forth in claim 14 above, and wherein an interfacial resistance between the electrolyte complex and the positive or negative electrode is reduced by integration of the electrolyte complex and the respective electrode (“The polymer-containing electrolyte coating layer … may significantly decrease an interfacial resistance between a lithium ion conductive solid electrolyte and an anode” [0193]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0294678 A1) as applied to claim 1 above, and further in view of Wu et al (US 2018/0019471 A1). Hereinafter referred to as Wu.
Regarding claims 2, 5 and 11, Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 1 above, and wherein the first solid phase electrolyte comprises a first organic solvent (“non-aqueous solvent” [0162]) having dielectric constant of 30 or more (“strong polar solvent is defined as a solvent having a dielectric constant of greater than 15” [0153]), a first lithium salt (“lithium salt” [0162]), and a first inorganic particle (“inorganic solid electrolyte membrane” [0162]).
Lee discloses that the first electrolyte comprises a crosslinkable polymer ([0114]), but does not disclose that it comprises a first crosslinkable monomer, and
wherein the first crosslinkable monomer and the second crosslinkable monomer is at least one selected from the group consisting of polyethylene glycol diacrylate, triethylene glycol diacrylate, trimethylolpropane ethoxylate triacrylate, and bisphenol A ethoxylate dimethacrylate.
However, Wu discloses an electrolyte complex (“electrolyte 22” [0046]) for a lithium-sulfur battery (“Li-S battery cell 10” [0031]) comprising two kinds of phase-separated solid electrolytes (“ceramic membrane 32” [0052], 32 Fig. 9B) wherein one of the two kinds of  phase-separated solid electrolytes is positioned to a positive electrode side of the battery cell, or a first electrolyte (the 32 that is more near to 14, or “cathode” [0031], in Fig. 9B), and the other one of the two kinds of phase-separated solid electrolytes is positioned to a negative side of the battery cell, or a second electrolyte (the 32 that is more near to 12, or “anode” [0031], in Fig. 9B). Wu teaches that the first and second electrolytes comprise a crosslinkable monomer and is at least one selected from the group consisting of polyethylene glycol diacrylate, triethylene glycol diacrylate, trimethylolpropane ethoxylate triacrylate, and bisphenol A ethoxylate dimethacrylate (“electrolyte 22 may include a polymeric binder such as … poly(ethylene glycol) diacrylate (PEGDA)” [0046]). Wu further teaches that a ceramic membrane is formed by combining one or more crosslinkable monomers ([0052]) and that the ceramic membrane may be used as a solid or gel electrolyte after being gelled with a mixture of lithium salts, one or more solvents, or more ionic liquids ([0055]).
Therefore, it would have been obvious for a person of ordinary skill in the art to replace the disclosed crosslinkable polymer and/or ceramic membrane (“ceramic composites” [0104], [0165]) of the first electrolyte, and modify the monomer of the second electrolyte of Lee in view of Wu wherein the first electrolyte comprises a crosslinkable monomer, and wherein the crosslinkable monomer of the first and second electrolytes is at least polyethylene glycol diacrylate in order to achieve a ceramic membrane by combining one or more of the crosslinkable monomers such that the ceramic membrane is gelled with a mixture of lithium salts and one or more of solvents and ionic liquids into a solid or gel electrolyte.
Regarding claim 3, modified Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 2 above, and wherein the first organic solvent is selected from the group consisting of sulfone-based organic solvent, nitrile-based organic solvent, carbonate-based organic solvent and gamma-butyrolactone (Lee “non-aqueous organic solvent and a lithium salt, and the non-aqueous organic solvent may be a single solvent or a mixture of two or more organic solvents. When using the mixture of two or more organic solvents, at least one solvent selected from at least two groups among a weak polar solvent group, a strong polar solvent group,” [0151] where examples of the different solvent groups are disclosed in [0155]-[0156] and includes carbonate-based organic solvent and gamma-butyrolactone).
Regarding claim 4, modified Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 2 above, and wherein the first lithium salt is at least one selected from the group consisting of lithium bis(trifluoromethane sulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoroantimonate, lithium difluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride, lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide (Lee “lithium salt may be at least one selected from lithium trifluoromethansulfonimide, lithium triflate, lithium perchlorate, LiPF6, LiBF4, …” [0158]).
Regarding claim 6, modified Lee discloses all of the limitations for the electrolyte complex for a lithium-sulfur battery as set forth in claim 2 above, and wherein the inorganic particle is at least one selected from the group consisting of alumina (Al2O3), silicon dioxide (SiO2), titanium dioxide (TiO2), barium titanate (BaTiO3), lithium oxide (LiO2), lithium fluoride (LiF), lithium hydroxide (LiOH), lithium nitride (Li3N), barium oxide (BaO), sodium oxide (Na2O), lithium carbonate (Li2CO3), calcium carbonate (CaCO3), lithium aluminate (LiAlO2), strontium titanate (SrTiO3), tin oxide (SnO2), cerium oxide (CeO2), magnesium oxide (MgO), nickel oxide (NiO) calcium oxide (CaO), zinc oxide (ZnO), zirconium dioxide (ZrO2), and silicon carbide (SiC) (Lee “The inorganic oxide may include TiO2, ZnO2, GeO2, or the like” [0179]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721